Citation Nr: 9920728	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-17 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to April 25, 1996 for 
a 20 percent rating for the service-connected left femur 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted an increased rating 
of 20 percent to the veteran's service-connected post-
operative bone cyst left femur, effective from April 25, 
1996.  The veteran was notified of that decision in July 1997 
and submitted a notice of disagreement (NOD) as to the 
effective date of the 20 percent evaluation later that same 
month.  The RO issued a statement of the case (SOC) as to the 
effective date issue in October 1996.

In a February 1997 rating action, the RO determined that the 
veteran was entitled to a temporary total evaluation under 
the provisions of 38 C.F.R. § 4.30 (1998), effective from 
September 4, 1996 to November 1, 1996.  Thereafter, the rate 
was 20 percent.  

On a VA Form 1-9, Appeal to the Board of Veterans Appeals, 
received in May 1997, the veteran indicated that he was 
appealing the June 1996 rating action that rated his service-
connected post-operative bone cyst left femur as "only 20 
percent" disabling.  He further asserted that his condition 
was more severe than the 20 percent rating indicated, such 
that he was still unable to return to work.  He concluded by 
stating that he felt that all necessary evidence had been 
provided to increase his current disability rating.  

In a June 1997 rating action, the RO extended the benefits 
under 38 C.F.R. § 4.30 to July 1, 1997.  Thereafter, the rate 
was 20 percent.  

By a February 1998 rating action, the RO increased the rating 
for the service-connected left leg disorder to 80 percent, 
effective from July 1, 1997 and determined that the veteran 
was entitled to a total rating based on individual 
unemployability due to service-connected disability, 
effective July 1, 1997.




FINDING OF FACT

In a written communication received in July 1999, the veteran 
withdrew the issue of earlier effective date from appellate 
status.  


CONCLUSION OF LAW

The Board does not have appellate jurisdiction to consider 
the issue of an effective date prior to April 25, 1996 for a 
20 percent rating for the service-connected left femur 
disorder.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board is initiated by filing an NOD.  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 20.201 
(1998).  Then, after the agency of original jurisdiction has 
issued the claimant an SOC, the appeal is completed by filing 
a Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 
20.200, 20.202.

In the present case, the veteran submitted a VA Form 1-9 in 
May 1997 in which he referenced the June 1996 rating action 
and disagreed with the 20 percent rating.  The veteran's July 
1996 NOD had referred to the effective date assigned for the 
20 percent evaluation in that rating action and the SOC 
issued in October 1996 referenced the effective date issue.  
The VA Form 1-9 received in May 1997 did not contain any 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in its determination of the 
effective date.  See 38 C.F.R. §§ 20.202, 20.203.

In correspondence dated in May 1999, the veteran was notified 
of the Board's intent to consider the adequacy of the 
substantive appeal as to the effective date issue.  In a 
written communication received in July 1999, the veteran 
stated that he was not appealing the effective date.  

A veteran may withdraw his notice of disagreement and/or his 
substantive appeal if he so wishes.  38 C.F.R. § 20.204.  The 
essential requirement under this regulatory provision is that 
he veteran indicate his desire to withdraw his appeal in 
writing.  

The Board finds that the veteran withdrew his appeal as to 
the effective date issue in the July 1999 correspondence.  
Having met the requirements of 38 C.F.R. § 20.104 to 
effectively withdraw the claim as to the effective date, that 
issue is no longer properly before the Board.  A dismissal is 
appropriate in such a case.  38 U.S.C.A. § 7105(d).


ORDER

The appeal as the an effective date prior to April 25, 1996 
for a 20 percent rating for the service-connected left femur 
disorder is dismissed.  


REMAND

The Board finds that the VA Form 1-9 received in May 1997 is 
a NOD to the June 1996 rating action regarding the disability 
rating.  To date, the veteran has not been issued an SOC in 
accordance with 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.29, 19.30 
on the issue of an increased rating for the left femur 
disorder.  On remand, the RO should issue the veteran an SOC 
regarding the disability evaluation for the entire appeal 
period  The veteran should also be instructed on the 
necessary procedure for perfecting his appeal as to this 
issue and he should be provided an opportunity to do so. 

Thus, the case is REMANDED to the RO for the following 
development:

The RO should furnish the veteran a SOC 
as to the issue of an increased rating in 
accordance with 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 19.29, 19.30.  The veteran 
should be instructed on the necessary 
procedure for perfecting his appeal as to 
that issue and should be provided an 
opportunity to do so.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

